Citation Nr: 0630865	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-44 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for residuals of a 
right leg injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and C.S.

ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Providence, Rhode Island (RO).

Procedural history

The veteran served on active duty from January 1956 to 
December 1959.

In September 1963, the veteran's claim for service connection 
for residuals of a back injury suffered during service was 
denied by the Los Angeles, California RO.  
The veteran was informed of that decision and of his appeal 
rights via a letter from the Los Angeles RO dated October 1, 
1963.  He did not appeal.

The Providence RO received the veteran's claim in July 2003 
and denied the claim in the February 2004 rating decision.  
The veteran timely appealed.  On April 13, 2006, the veteran, 
a witness, and his representative presented evidence and 
testimony at a hearing before the undersigned Veteran's Law 
Judge (VLJ) at the RO.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  In an unappealed September 1963 rating decision, VA 
denied service connection for residuals of a spinal injury.

2.  Evidence received since the September 1963 decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for residuals of a 
back injury.

3.  A preponderance of the competent medical evidence 
demonstrates that the veteran has no right shoulder condition 
attributable to his period of active military service.

4.  A preponderance of the competent medical evidence 
demonstrates that the veteran has no right leg condition 
attributable to his period of active military service.


CONCLUSIONS OF LAW

1.  The September 1963 decision denying service connection 
for residuals of a spinal injury is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2005).

2.  Since the September 1963 decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for residuals of a back injury is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  Entitlement to service connection for residuals of a 
right shoulder injury is not warranted.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §3.303 (2005).

4.  Entitlement to service connection for residuals of a 
right leg injury is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for several residuals of 
an in-service injury.
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

The Board observes first that the RO sent the veteran two 
identical letters dated October 20 and 22, 2003, 
respectively.  Each stated, in pertinent part, the following:

You were previously denied service-connected 
compensation for back injury and were notified of 
the decision by letter dated October 1, 1963.  In 
order for us to reconsider this issue, we need new 
and material evidence.  To qualify as "new," the 
evidence must be submitted to VA for the first 
time.  In order to be considered "material 
evidence," the additional information must relate 
to an unestablished fact necessary to substantiate 
your claim.  New and material evidence must raise a 
reasonable possibility, that when considered with 
all the evidence of record (both new and old), that 
the outcome (conclusion) would change.  The 
evidence can't simply be redundant (repetitive) or 
cumulative of that which we had when we previously 
decided your claim.

The Board notes that the letter essentially tracks the 
language of the statutory definition of "new and material 
evidence."  Thus, the veteran was informed of the element 
not found in the previous denial in compliance with Kent and 
the VCAA.  

In addition, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the service connection issues on appeal.  The October 2003 
letters from the RO informed the veteran that VA would make 
reasonable efforts to obtain evidence necessary to support 
the veteran's claims.  Specifically, the veteran was told 
that VA would help him obtain such things as "medical 
records, employment records, or records from other Federal 
agencies."  He was told to sign medical release forms and 
provide enough information to allow VA to identify and 
request private medical records.  In addition, he was 
notified that VA would assist him by providing a medical 
examination or opinion if it was deemed necessary.  See pp. 2 
and 5.

The October 2003 letters informed the veteran of how to 
substantiate his claim.  Specifically, the letter stated that 
the evidence in support of his claim must show three things:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

The letter went on to describe the kinds of evidence 
generally supportive of a service connection claim, including 
statements from the veteran or others who have knowledge of 
the veteran's claimed disability.  See p. 5.  In essence, the 
veteran was asked to "give us everything you've got," in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to 
entitlement to compensation under 38 U.S.C. § 1151.  The 
Board notes that 38 U.S.C. § 1151 provides compensation for 
disabilities related to VA care as though those disabilities 
were service-connected.  

The Dingess Court held that 38 C.F.R. §§ 5103(a) and 3.159(b) 
apply to all five elements of a "service connection" claim, 
and require VA to review the information and the evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), existence of a current disability and relationship of 
the veteran's disability to his military service.  As 
explained above, he has received proper VCAA notice as to his 
obligations and those of VA with respect to those crucial 
elements.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Finally, the veteran is represented by a very able 
representative, who is aware of what is required of the 
veteran and of VA.  This reliance on the representative leads 
the Board to conclude that the veteran is well informed and 
aware of his obligations.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. In particular, the RO has obtained VA 
medical records, the veteran's service medical records (SMRs) 
and private medical records.  Importantly, the veteran has 
identified no additional information that should have been 
obtained.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been ably represented by his service 
organization.  As was noted in the Introduction, the veteran, 
a witness on behalf of the veteran and the veteran's 
representative presented testimony and evidence at the April 
2006 hearing before the undersigned VLJ at the RO.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

The following law and VA regulations are generally applicable 
to all three issues on appeal. 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of a back 
injury.

The veteran seeks entitlement to service connection for a 
back disability, which he contends is the result of an in-
service fall.  

As was noted in the Introduction, the veteran's initial claim 
of entitlement to service connection for a back disability 
was denied in an unappealed September 1963 VA rating 
decision.  Thus, the Board's inquiry revolves around whether 
new and material evidence has been received which is 
sufficient to reopen the claim.  

Pertinent law and regulations

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104,  20.1100 
(2005).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim. See Evans v. Brown, 9 Vet. App. 
273 (1996).

Analysis

As indicated in the Introduction, the RO denied the veteran's 
1963 claim for residuals of a spinal injury in a September 
1963 rating decision.  The veteran did not appeal that 
decision, and therefore the decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2005).  In the claim which is currently on appeal, the 
veteran sought to reopen his claim for entitlement to service 
connection for residuals of the same back injury.  

The "old" evidence

The relevant evidence of record at the time of the September 
1963 decision included the veteran's SMRs and a report of a 
VA examination conducted in September 1963.  

The SMRs describe how on January 25, 1957, the veteran fell 
from an 8-inch gun turret on board the USS CANBERRA, landing 
on the main deck.  The record documents how the veteran was 
"seen right afterwards in a convulsion primarily right side, 
. . . (typical epileptic type) lasted approximately two 
minutes and seems to have happened after patient fell, not 
before."  The record stated that upon examination the 
veteran was "essentially normal, is coherent."  The medical 
officer noted the veteran had a contusion on the back of his 
right shoulder.  The medical officer diagnosed the veteran 
with a cerebral concussion.  

The SMRs also contain records from Portsmouth Naval Hospital 
(PNH), where the veteran was taken for observation.  Upon 
arrival, the veteran was examined and described as "alert, 
orient male who complained only of some pain and tenderness 
over the mid portion of the right clavicle and along the 
superior portion of the upper border of the right trapezius 
muscle."  The further report states that there was full 
range of motion of the right shoulder, no crepitis, swelling 
or discoloration over the clavicle, and no evidence of 
fractures of the head or neck.  It concluded that the 
examination revealed no significant abnormalities except for 
those noted on admission.  The only indication of medication 
administered to the veteran was aspirin to treat intermittent 
frontal headaches, which the veteran stated he had prior to 
the January 25 fall.

The SMR documents that the veteran was admitted to the PNH 
neurology department for observation.  He arrived on January 
30, 1957, and was discharged from PNH on February 15, 1957.  
The neurology staff report concluded:

After this period of hospitalization and 
observation, it is felt that the patient had an 
isolated convulsion following trauma to the head on 
1-25-57 and that there is no evidence to 
substantiate a diagnosis of fainting spells or 
petit mal epilepsy as was postulated on admission.  
It is felt that he can return to active duty 
without medication and work in the same capacity as 
he did prior to this accident.

The neurology report also does not indicate that the veteran 
received medication, and in particular did not receive any 
medication for alleviation of pain.  It also describes that 
he "showed normal gait . . . full strength in all muscle 
groups, . . . fine rapid motions of the hands  and leg were 
performed slowly, especially on the left side . . . sensory 
examination was intact to all modalities and reflexes were 
active and equal bilaterally with no pathological reflexes 
found."  

The veteran left naval service in December 1959.  His initial 
contact with VA was his claim for compensation for a "back 
injury", filed in July 1963.  In connection therewith, he 
was scheduled for a VA compensation and pension (C&P) 
examination.  The veteran complained of back pain, intense at 
times, which had started with the fall from the gun turret.  
The veteran indicated that his back had been x-rayed in the 
past, which had revealed no pathology.  

The September 1963 examination included x-rays and a physical 
examination by a physician.  The physician's report indicated 
that:

There is tenderness over the dorsal lumbosacral 
area to palpation.  Cervical motion normal but 
complains of pain.  On forward bending he bends 
almost down to his toes.  Extension, lateral 
bending and side motion normal.  Straight leg 
raising and flexion of the thighs - normal - 
produces no pain.  No thigh or leg atrophy.  
Lengths of both legs are equal.  Reflexes are 
normal.  All four extremities reveal no tenderness, 
no crepitis, no swelling, no limitation of motion.



The x-ray report indicated, in pertinent part, that:

Sacro-iliac and hip joints appear normal.  
Vertebral bodies are in normal alignment and 
intervertebral spaces appear well maintained.  No 
bone or articular pathology demonstrated.

The diagnosis was an unspecified residual of injury of the 
dorsolumbar spine. 

The September 1963 RO decision

In the September 1963 rating decision, the Los Angeles RO 
noted the fall from the gun turret in January 1957.  The RO 
further observed, however, that the SMRs did not indicate 
that the veteran's back had been injured thereby, or that any 
other back problem had existed during service.  

Additionally submitted evidence

Various VA medical records after 1963 document continued 
complaints of back pain. A June 1982 VA medical record 
indicates that the veteran complained of low back pain which 
radiated down the back of his right leg.  The diagnosis was 
low back strain.  An October 1982 VA medical record indicates 
that the veteran continued to experience low back pain; VA 
medical records dated March and November 1983 indicate that 
the veteran continued to experience low back pain.  A January 
1995 VA medical record indicates that the veteran complained 
of back pain.  

At his hearing, the veteran testified he spent 30 days in the 
hospital after the fall from the gun turret [see p. 7 of the 
hearing transcript].  He stated: that he could not feel 
anything after the fall; that while hospitalized, he was 
"numbed up" and medicated; and that the whole right side of 
his body was paralyzed (p. 8).  



Discussion

The basis of the October 1963 denial was that there was no 
evidence of a back injury in service.  Although acknowledging 
that the veteran fell from a gun turret in service, the RO 
determined that no service medical record documented a back 
disability.  In essence, the RO denied the claim based on 
Hickson element (2).
To some extent the RO also denied the claim based on element 
(3), because if no in-service disease or injury occurred, 
medical nexus was an impossibility.

There has been added to the record no competent evidence 
which supports the veteran's previously-stated contention 
that he injured his back in service, which led to a later-
identified back disability.  The veteran's own statements to 
that effect are reiterative of statements he made in 1963 and 
are therefore not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992). 

Moreover, it is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render  medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

The crux of this inquiry is whether the additional evidence 
raises "a reasonable possibility of substantiating the 
claim."  Manifestly, it does not.  Regarding element (2), as 
noted by the RO in September 1963 while SMRs establishes that 
the veteran suffered an injury in the fall from the gun 
turret, there was, and is, no evidence that he injured his 
back.  Neither the physical examination of the CANBERRA 
medical officer nor the PNH medical examiners indicate that 
the veteran complained of a back injury; nor did one develop 
during the three week observation period, and neither do the 
SMRs indicate that any back problem developed within the 
remaining two years of the veteran's enlistment.  Nothing 
which has been added to the record changes this evidentiary 
posture.    

Similarly, regarding element (3) nothing has been added to 
the record that supports a nexus between the veteran's naval 
service and his claimed back disability.  

In summary, for reasons and bases expressed above the Board 
finds that no new and material evidence has been added to the 
record as to either of the two critical elements which were 
lacking at the time of the unappealed September 1963 RO 
rating decision.  The additional evidence consists only of 
the veteran's reiterations of his previous contentions, which 
had been considered an rejected by the los Angeles RO in 
September 1963.  The veteran's testimony does not tend to 
establish either that a back injury occurred in service or 
that a medical nexus exists between his service and his 
claimed back disability.  Thus, the additional evidence does 
not raise a reasonable possibility of substantiating the 
claim on the merits.  See 38 C.F.R. § 3.156 (2005). 

In the absence of such evidence, the veteran's claim may not 
be reopened. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  The benefits sought on appeal remain 
denied.

Additional comments

As was discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  Although the Board is familiar 
with the case of Charles v. Principi, 16 Vet. App. 370 (2002) 
the Board views the law as not requiring VA to furnish a 
nexus opinion when a previously denied claim is not reopened.

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical evidence indicating that his back was 
injured in January 1957, as well as a competent medical 
opinion which indicates that he currently has a back 
disability which is related to his naval service.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

Relevant law and regulations

Standard of review

The standard of review for the remaining two issues varies 
from that used in determining whether new and material 
evidence has been submitted. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Board will discuss the three Hickson elements in turn.

With regard to element (1), medical evidence of a current 
disability, there is no evidence that the veteran suffers 
from a shoulder disability.  None of the recent medical 
records indicate that the veteran has complained of or sought 
treatment for any shoulder problem.  There is no evidence 
that the shoulder has limited range of motion nor do the 
medical records document symptoms of arthritis.  

The only evidence is the veteran's and C.S.'s testimony at 
the hearing.  Both only made passing references that the 
veteran complained of shoulder pain.  In any case, to the 
extent that the veteran and C.S. contend that the veteran has 
a shoulder disability, it is well established that lay 
persons without medical training, are not competent to offer 
the medical diagnosis required by Hickson.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted. 
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In short, in the absence of a competent medical diagnosis of 
a right shoulder disability, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].
The Board finds that the claim fails on this basis alone.

With regard to element (2), as described above, the SMRs 
indicate that the veteran fell from the gun turret and 
injured his shoulder.  Thus, the record supports a finding 
that the veteran suffered an in-service injury.  Element (2) 
is arguably satisfied.  The Board additionally observes, 
however, that the SMRs document that the veteran fully 
recovered within three weeks of the in-service injury, and 
served almost two more years without any indication that his 
shoulder proved to be any problem. 

Turning to the third Hickson element, medical nexus, in the 
absence of an inservice injury there can be no nexus.  The 
Board finds that the claim fails on this basis as well.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran claim of 
entitlement to service connection for a right shoulder 
disability.  The benefits sought on appeal are accordingly 
denied.

3.  Entitlement to service connection for residuals of a 
right leg injury.

As above, the Board will review the three Hickson elements.  

Regarding element (1), the medical records show only that on 
occasion the veteran has complained of pain radiating from 
his back to his right leg.  There is no competent medical 
evidence of a right leg disability, only of a back 
disability.
In sum, there is no evidence of a current disability.  The 
claim fails on this basis.
See Rabideau and Gilpin, both supra.

Regarding element (2), there is no evidence in the veteran's 
SMRs that indicates he injured his leg during the 1957 
incident.  As with the back, nothing in the physical 
examinations of the CANBERRA medical officer or the PNH 
medical examiner indicate that the veteran complained of a 
leg injury, nor did one develop during the three week 
observation period, and neither do the SMRs indicate that a 
leg problem developed within the remaining two years of the 
veteran's enlistment.  In short, there is no evidence of in-
service disease or injury to the veteran's right leg.  The 
claim fails on this basis also.

As for element (3), in the absence of the other two elements 
it follows that medical nexus is lacking also.

For those reasons, the Board finds that that a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a right leg disability.  The 
benefits sought on appeal are denied.




ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
residuals of a back injury is not reopened.  
The benefit sought on appeal remains denied.

Service connection for residuals of a shoulder injury is 
denied.

Service connection for residuals of a right leg condition is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


